Case 1:18-cv-10225-MLW Document 355-25 Filed 08/16/19 Page 1 of 2




            EXHIBIT 25
                          Case 1:18-cv-10225-MLW Document 355-25 Filed 08/16/19 Page 2 of 2




                                                                                              •




                       DECLARATION OF JEFFREY B. RUBIN

    1. I am the immigration attorney for
    2. Mr.          has a pending l-130 through his U.S. citizen wife.
    3. Mr.          has strong ties to the community, which includes his U.S. citizen wife
        and young stepdaughter. He also has a large extended family who are lawful
        permanent residents and U.S. citizens, including siblings, aunts and uncles, and
        cousins. He has taken strides while he has been incarcerated and detained to
        rehabilitate and improve himself.
   4. Mr.           was detained by ICE on or about December 14, 2018.
   5. On or about December 15, 2018, Mr.              was given a Notice to Alien of File
       Custody Review informing him that he could submit documentation in support of
       his release before March 14, 2019. My office prepared a package in support of his
       release and submitted itto ICE in advance of March 14, 2019.
   6. To the best of my knowledge and belief, ICE did not send Mr.              a separate
       Notice of his 180-day post-order custody review, nor did ICE interview Mr.
               in connection with his 180-day review.                                  •
   7. If my client had been adequately notified of his 180-day review, it is my
       understanding and belief that he would have wanted to present evidence in
       support of his release and to be interviewed in support of his release.
   8. My office also represents                        Mr.          's 90-day review was
       conducted early and deprived us of the opportunity to submit documents in
       support of his release.




Signed un
                                       "
                                                             8/16/19

                                                             Date
